Citation Nr: 1754012	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  10-38 368	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable rating for left shin splints with history of stress fracture of the left distal fibula.

2.  Entitlement to a compensable rating for right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 9, 2005 to January 11, 2006.  These matters are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (CAVC).  The case was originally before the Board on appeal from a November 2009 rating decision by the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In May 2012, the Board remanded the matters for additional development.  

An April 2016 Board decision denied the Veteran's claims for compensable ratings for left shin splints with history of stress fracture of the left distal fibula and for right shin splints.  The Veteran appealed the Board's decision to the CAVC.  In June 2017, the CAVC issued a Memorandum decision vacating the April 2016 Board decision with respect (only) to the issues listed above, and remanding the matters to the Board for further action consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the June 2017 CAVC Memorandum decision, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C. § 5103A.  

The Veteran contends that the record evidence of shin pain radiating to his knees due to his bilateral shin splint disability meets the criteria for minimum compensable ratings under 38 C.F.R. § 4.59, which states that painful motion should be carefully noted and definitely related to affected joints.  38 C.F.R. § 4.59 further indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability; and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.   

In the June 2017 Memorandum decision, the CAVC determined that 38 C.F.R. § 4.59 is potentially applicable to the Veteran's shin splint claims.  The CAVC cited Correia v. McDonald, 28 Vet. App. 158, 165 (2016), noting that 38 C.F.R. § 4.59 "concerns painful motion of the musculoskeletal system generally".  The CAVC cited the medical definition of "periarticular" as meaning "around a joint" and determined that, where the record contains evidence of an actually painful, unstable, or malaligned joint or periarticular region, 38 C.F.R. § 4.59 is potentially applicable and the Board is required to discuss whether application of that regulation, in conjunction with the relevant Diagnostic Code, entitles the claimant to the minimum compensable rating available under the Diagnostic Code.  The Court instructed that the primary issue in this case is whether evidence of bilateral tibia pain from service-connected left and right shin splints - which begins at the instep and radiates to the knees and may cause functional impairment thereof (citing the Veteran's April 2013 VA examination) - constitutes evidence of an actually painful joint or periarticular region sufficient to trigger application of 38 C.F.R. § 4.59.

Whether the Veteran's bilateral tibia pain from his service-connected shin splints constitutes evidence of an actually painful joint or periarticular region is a medical question, and the matters must be remanded to obtain a medical opinion by an orthopedist responding to that question.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran to be examined by an orthopedist to assess the nature and severity of his service-connected bilateral shin splints disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should review the medical records, and specifically the discussion by the CAVC on pages 6 and 7 of the Memorandum decision.  Any tests or studies deemed necessary should be completed and all findings should be reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should respond to the following:

a)  Does the record contain evidence of an actually painful, unstable, or malaligned joint or periarticular region in relation to the Veteran's service-connected bilateral shin splints?  

b)  Does the Veteran's reported bilateral tibia pain he relates to his shin splints constitute evidence of an actually painful joint or periarticular region?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.

2.  The AOJ should then review the record, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

